Exhibit 10.5



 

GUARANTOR SECURITY AGREEMENT

 

This GUARANTOR SECURITY AGREEMENT (this “Security Agreement”) is entered into as
of February 26, 2019 by and among (i) COLISEUM CAPITAL PARTNERS, L.P. (“CCP”),
BLACKWELL PARTNERS LLC – SERIES A (“Blackwell”) and COLISEUM CO-INVEST DEBT
FUND, L.P. (“CCDF” and, together with CCP and Blackwell, collectively “Coliseum”
or “Lender”) and DELAWARE TRUST COMPANY as collateral agent on behalf of Lender
(in such capacity, the “Collateral Agent”), and (ii) PURPLE INNOVATION, INC., a
Delaware corporation, having a mailing address of 123 E 200 N, Alpine, Utah
84004 (“Debtor”).

 

RECITALS

 

Debtor has executed and delivered a certain Guaranty, dated as of the Original
Closing Date, of the obligations and liabilities of PURPLE INNOVATION, LLC, a
Delaware limited liability company, having a mailing address of 123 E 200 N,
Alpine, Utah 84004 (“Borrower”) to Lender (as may be amended, restated or
otherwise modified from time to time, the “Guaranty”). Lender has agreed to lend
money to Borrower, pursuant to that certain Amended & Restated Credit Agreement
by and between Borrower and Lender, dated as of the date hereof (as may be
amended, restated, or otherwise modified from time to time, the “Loan
Agreement”), but only upon the condition that Debtor execute and deliver this
Security Agreement to secure the payment and performance of the obligations and
liabilities of Debtor under the Guaranty (the “Guaranty Secured Obligations”) in
accordance with the terms of this Security Agreement.

 

Borrower has executed and delivered the Loan Agreement, but only upon the
condition that Borrower execute and deliver this Security Agreement to secure
the payment and performance of the obligations and liabilities of Borrower under
the Loan Agreement (the “Borrower Secured Obligations” and, together with the
Guaranty Secured Obligations, the “Secured Obligations”) in accordance with the
terms of this Security Agreement.

 

Capitalized terms used but not otherwise defined herein shall have the meanings
given them under the Loan Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

1. CREATION OF SECURITY INTEREST

 

1.1 Grant of Security Interest. Debtor hereby grants to the Collateral Agent, on
behalf of Lender, to secure the payment and performance in full of the Secured
Obligations, a continuing security interest in, and pledges to Collateral Agent,
on behalf of Lender, the property described in Exhibit A attached hereto (the
“Collateral”), wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof. Debtor represents, warrants, and
covenants that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(to the extent perfection can be achieved by the filing of financing statements
and any other actions requested or taken by the Collateral Agent or Lender, as
applicable), except as otherwise permitted in Section 5.8 of the Loan Agreement
and the definition of “Permitted Liens” therein (with references to “Borrower”
in such provisions being deemed references to Debtor).

 



 

 

 

If this Security Agreement is terminated, Collateral Agent’s Lien on behalf of
Lender in the Collateral shall continue until the Secured Obligations are
terminated and repaid in full in cash (other than inchoate indemnity obligations
and any other obligations which by their terms are to survive termination of
this Security Agreement). Upon payment in full in cash of the Secured
Obligations (other than inchoate indemnity obligations and any other obligations
which by their terms are to survive termination of this Security Agreement) and
at such time as Lender’s obligation to make credit accommodations under the Loan
Agreement has terminated, this Security Agreement shall be terminated and the
Collateral Agent’s Liens on behalf of Lender shall automatically be released and
all rights therein shall revert to Debtor, and Collateral Agent shall, at
Debtor’s sole cost and expense, permit the filing of UCC termination statements
and all other Lien release agreements reasonably requested by Debtor, in each
case at the sole cost and expense of Debtor.

 

1.2 Financing Statements. This Security Agreement constitutes an authenticated
record which authorizes Lender (or Collateral Agent, on behalf of Lender), to
file such financing statements as Lender determines appropriate. Such financing
statements may indicate the Collateral as “all assets of the Debtor” or words of
similar effect, or as being of an equal or lesser scope, or with greater detail,
all in Lender’s discretion. Without limiting the generality of the foregoing,
Debtor hereby expressly authorizes Lender (or Collateral Agent, on behalf of
Lender) to file financing statements, with all appropriate jurisdictions, as
Lender in its sole discretion deems appropriate from time to time, in order to
perfect, protect, or vest more securely Lender’s security interest in the
Collateral.

 

1.3 Delivery of Additional Documentation Required. Debtor shall from time to
time execute and deliver to Lender, at the request of Lender (or Collateral
Agent, on behalf of Lender), all financing statements and other documents that
Lender may reasonably request, in form and substance reasonably satisfactory to
Lender, to perfect and continue Lender’s security interest in the Collateral.

 

2. REPRESENTATIONS AND WARRANTIES.

 

2.1 Debtor hereby makes the representations and warranties set forth in Article
II of the Loan Agreement (which representations and warranties are incorporated
by reference herein) with references to “Borrower” therein being deemed
references to Debtor, mutatis mutandis.

 

3. EVENTS OF DEFAULT

 

The following shall constitute an event of default by Debtor under this Security
Agreement (an “Event of Default”):

 

3.1 Guaranty; Loan Documents. If an Event of Default (as defined therein) occurs
under the Loan Agreement, the Guaranty or any of the other Loan Documents.

 



2

 

 

4. LENDER’S RIGHTS AND REMEDIES

 

4.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Lender may, at its election, without notice of its election
and without demand, take any action permitted under the Loan Agreement, all of
which are authorized by Debtor (with references to “Borrower” therein being
deemed references to Debtor), any such exercise shall be by Majority Lenders on
behalf of all other applicable Lenders.

 

4.2 Remedies Cumulative. Lender’s rights and remedies under this Security
Agreement, the Guaranty, the Loan Documents, and all other agreements shall be
cumulative. Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity. No exercise by Lender
of one right or remedy shall be deemed an election, and no waiver by Lender of
any Event of Default on Debtor’s part shall be deemed a continuing waiver. No
delay by Lender shall constitute a waiver, election, or acquiescence by it.

 

4.3 Demand; Protest. Debtor waives demand, protest, notice of protest, notice of
default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Lender on which Debtor may in any way be liable.

 

5. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

 

The laws of the State of New York shall apply to this Security Agreement. DEBTOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK IN ANY ACTION, SUIT, OR PROCEEDING OF ANY
KIND, AGAINST IT WHICH ARISES OUT OF OR BY REASON OF THIS SECURITY AGREEMENT.
NOTWITHSTANDING THE FOREGOING, LENDER (OR COLLATERAL AGENT, ON BEHALF OF
LENDER)SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST DEBTOR OR
ITS PROPERTY IN THE COURTS OR ANY OTHER JURISDICTION WHICH LENDER DEEMS
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE
ENFORCE LENDER’S OR COLLATERAL AGENT’S RIGHT AGAINST DEBTOR OR ITS PROPERTY.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, DEBTOR, COLLATERAL AGENT AND
LENDER EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR IT TO ENTER INTO THIS SECURITY AGREEMENT. EACH PARTY REPRESENTS
AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 



3

 

 

6. GENERAL PROVISIONS

 

6.1 Successors and Assigns. This Security Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Security Agreement nor any rights
hereunder may be assigned by Debtor without Lender’s prior written consent,
which consent may be granted or withheld in Lender’s sole discretion. Lender (or
Collateral Agent, on behalf of Lender) shall have the right with the consent of
Debtor (which consent shall not be unreasonably withheld, conditioned or delayed
and shall not be required if (a) an Event of Default is continuing or (b) such
assignment or participation is to an affiliate of a Lender or the Collateral
Agent) to sell, transfer, negotiate, or grant participations in all or any part
of, or any interest in Lender’s obligations, rights and benefits hereunder in
the manner set forth in the Loan Agreement.

 

6.2 Indemnification. Debtor shall defend, indemnify and hold harmless Lender and
Collateral Agent and each of their respective officers, employees, and agents
against: (a) all obligations, demands, claims, and liabilities claimed or
asserted by any other party in connection with the transactions contemplated by
this Security Agreement; and (b) all losses or Lender Expenses in any way
suffered, incurred, or paid by Lender or Collateral Agent as a result of or in
any way arising out of, following, or consequential to transactions between
Lender (or Collateral Agent on behalf of Lender) and Debtor whether under this
Security Agreement or otherwise (including without limitation reasonable
attorneys’ fees and expenses), except for losses caused by Lender’s or
Collateral Agent’s gross negligence or willful misconduct, as applicable.

 

6.3 Right of Set-Off. Debtor hereby grants to Collateral Agent on behalf of
Lender, a lien, security interest and right of setoff as security for all
Secured Obligations to Collateral Agent on behalf of Lender, whether now
existing or hereafter arising upon and against all deposits, credits, collateral
and property, now or hereafter in the possession, custody, safekeeping or
control of Lender or any entity under the control of Collateral Agent on behalf
of Lender or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice,
Collateral Agent or Lender, as applicable, may set off the same or any part
thereof and apply the same to any liability or obligation of Debtor even though
unmatured and regardless of the adequacy of any other collateral securing the
loan. ANY AND ALL RIGHTS TO REQUIRE LENDER TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE SECURED OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF DEBTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

 

6.4 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Security Agreement.

 

6.5 Severability of Provisions. Each provision of this Security Agreement shall
be severable from every other provision of this Security Agreement for the
purpose of determining the legal enforceability of any specific provision.

 



4

 

 

6.6 Amendments in Writing, Integration. This Security Agreement cannot be
changed or terminated orally. This Security Agreement and the other Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.

 

6.7 Counterparts. This Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Security
Agreement.

 

6.8 Survival. All covenants, representations and warranties made in this
Security Agreement shall continue in full force and effect so long as any
liabilities and obligations under the Guaranty and this Security Agreement
remain outstanding. The obligations of Debtor to indemnify Lender with respect
to the expenses, damages, losses, costs and liabilities described in this
Security Agreement shall survive until all applicable statute of limitations
periods with respect to actions that may be brought against Lender (or
Collateral Agent on behalf of Lender) have run.

 

6.9 Amendment of Loan Documents. Debtor authorizes Collateral Agent on behalf of
Lender, without notice to or demand upon Debtor and without affecting its
liability hereunder, from time to time to (a) renew, extend, or otherwise change
the terms of the Loan Documents or any part thereof; (b) take and hold security
for the payment of the Loan Documents, and exchange, enforce, waive and release
any such security; and (c) apply such security and direct the order or manner of
sale thereof as Lender in its sole discretion may determine.

 

6.10 Debtor Waivers. Debtor waives any right to require Lender (or Collateral
Agent on behalf of Lender) to (a) proceed against Borrower, Debtor, any other
guarantor or any other person; (b) proceed against or exhaust any security held
from Borrower or Debtor; (c) marshal any assets of Borrower or Debtor; or
(d) pursue any other remedy in Lender’s power whatsoever. Lender (or Collateral
Agent, on behalf of Lender) may, at its election, exercise or decline or fail to
exercise any right or remedy it may have against Borrower or Debtor or any
security held by Lender (or Collateral Agent, on behalf of Lender), including
without limitation the right to foreclose upon any such security by judicial or
nonjudicial sale, without affecting or impairing in any way the liability of
Debtor hereunder. Debtor waives any defense arising by reason of any disability
or other defense of Borrower or Debtor or by reason of the cessation from any
cause whatsoever of the liability of Borrower or Debtor. Debtor waives any
setoff, defense or counterclaim that Borrower or Debtor may have against Lender
(or Collateral Agent, on behalf of Lender). Debtor waives any defense arising
out of the absence, impairment or loss of any right of reimbursement or
subrogation or any other rights against Borrower or Debtor. Debtor shall have no
right of subrogation or reimbursement, contribution or other rights against
Borrower, and Debtor waives any right to enforce any remedy that Lender (or
Collateral Agent, on behalf of Lender) now has or may hereafter have against
Borrower. Debtor waives all rights to participate in any security now or
hereafter held by Lender (or Collateral Agent, on behalf of Lender). Debtor
waives all presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, and notices of acceptance of
this Security Agreement and of the existence, creation, or incurring of new or
additional indebtedness. Debtor assumes the responsibility for being and keeping
itself informed of the financial condition of Borrower and of all other
circumstances bearing upon the risk of nonpayment of any indebtedness or
nonperformance of any obligation of Borrower, warrants to Lender (and Collateral
Agent, on behalf of Lender) that it will keep so informed, and agrees that
absent a request for particular information by Debtor, Lender (or Collateral
Agent, on behalf of Lender) shall have no duty to advise Debtor of information
known to Lender (or Collateral Agent, on behalf of Lender) regarding such
condition or any such circumstances.

 

6.11 Insolvency. If Borrower becomes insolvent or is adjudicated bankrupt or
files an insolvency proceeding, or if such a petition is filed against Borrower,
and in any such proceeding some or all of any indebtedness or obligations under
the Loan Documents is terminated or rejected or any obligation of Borrower is
modified or abrogated, or if Borrower’s obligations are otherwise avoided for
insolvency, bankruptcy or any similar reason, Debtor agrees that Debtor’s
liability hereunder shall not thereby be affected or modified and such liability
shall continue in full force and effect as if no such action or proceeding had
occurred. This Security Agreement shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by Lender (or
Collateral Agent, on behalf of Lender) upon the insolvency, bankruptcy or
reorganization of Borrower or Debtor, any other person, or otherwise, as though
such payment had not been made.

 

[The remainder of this page is intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
executed as of the date first above written.

 

  DEBTOR:       PURPLE INNOVATION, INC.         By: /s/ Joseph B. Megibow  
Name:   Joseph B. Megibow   Title: Chief Executive Officer         LENDERS:    
  COLISEUM CAPITAL PARTNERS, L.P.       By: Coliseum Capital, LLC, its general
partner         By: /s/ Chris Shackelton   Name: Chris Shackelton   Title:
Manager         BLACKWELL PARTNERS LLC – SERIES A       By: Coliseum Capital
Management, LLC, its attorney-in-fact         By: /s/ Chris Shackelton   Name:
Chris Shackelton   Title: Managing Partner         COLISEUM CO-INVEST DEBT FUND,
L.P.       By: Coliseum Capital, LLC, its general partner         By: /s/ Chris
Shackelton   Name: Chris Shackelton   Title: Manager         COLLATERAL AGENT:  
    DELAWARE TRUST COMPANY         By: /s/ Alan R. Halpern   Name: Alan R.
Halpern   Title: Vice President

 



 

 

 

EXHIBIT A

 

The Collateral consists of all of Debtor’s right, title and interest in and to
the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, Intellectual Property, commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

 

All of Debtor’s books and records relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (a) more than
sixty-five percent (65%) of the presently existing and hereafter arising issued
and outstanding shares of capital stock owned by Debtor of any Foreign
Subsidiary which shares entitle the holder thereof to vote for directors or any
other matter; (b) U.S. intent-to-use trademark application or “intent-to-use”
service mark application before the filing of a ”Statement of Use” or an
“Amendment to Allege Use” with respect thereto with the United States Patent and
Trademark Office, to the extent that and during the period in which the grant of
a security interest therein would impair the validity or enforceability of, or
render void or voidable or result in the cancellation of any of the Debtor’s
right, title, or interest therein of any such trademark or service mark
application under applicable federal law, (c) rights held under a permit,
license or contract that are not assignable by their terms without the consent
of the licensor, issuer or contract counterparty thereof (but only to the extent
such restriction on assignment is enforceable under Applicable Law, and upon the
termination of such restriction, such rights shall immediately become Collateral
without any action by Debtor or Lender); (d) any interest of Debtor in any
Equipment subject to an Equipment lease or purchase money loan secured by such
Equipment if Debtor is prohibited by the terms of such lease or loan from
granting a security interest in such Equipment or under which such an assignment
or Lien in such Equipment would cause a default to occur under such lease or
loan; provided, however, that upon termination of such prohibition, such
interest shall immediately become Collateral without any action by Debtor or
Lender; or (e) Excluded Deposit Accounts.

 

 

